Title: From Benjamin Franklin to [the Conde de Sousa Coutinho], 7 June 1783
From: Franklin, Benjamin
To: Sousa Coutinho, Vicente, conde de


          
            Sir,
            Passy, June 7. 1783
          
          I have perused carefully the Plan of a Treaty which your Excellency did me the honour
            to leave with me on Wednesday. I shall
            transmit it to my Sovereign as it is, to avoid delay; but in the meantime would make a
            few Remarks for your Consideration.
          1. I apprehend the Words at the End of the first Article [que celles dèja établies avec les Puissances les plus
              favorisées] are not necessary in
            that Place, as the Article relates merely to Peace or Friendship, and not at all to
            Commerce.
          2. The 4th. and 5th. Articles promising Protection to each others
            Ships, only against Injuries done by the Subjects of the Government where they are,
            leaves it open to other Nations who may happen to be at War with either of the
            contracting Parties, to attack and take in the Harbours of one the Ships of the other,
            which ought not to be suffered, and certainly is not intended to be suffered: Some
            farther Words therefore seem to be necessary.
          3. I should be glad to have a Copy to send to Congress of the Reglements dèja établis, mentioned in the 6th. Article. It is
            the more necessary as the 7th. Article engages us to observe them.
          4. I approve much of the 9th. & 10th. Articles which your
            Excellency has added. They are reasonable and just.
          
          5. In Article 12. It seems to me that it would be well to omit the
            Words [que seront] in the 6th. and 7th. Lines; and to add, after the Word [respectifs] in the 9th. Line, the following Words of
            Explanation [c’est à dire les Armes et Munitions de Guerre de
              toute Espece].
          I submit these Remarks to your Excellency’s Judgment, and I am with great Respect, Sir,
            Your most obedient & most humble Servant
          
            B Franklin
          
        